Name: Council Regulation (EC) No 2323/2003 of 17 December 2003 setting aid rates in the seeds sector for the 2004/05 marketing year
 Type: Regulation
 Subject Matter: European Union law;  marketing;  means of agricultural production;  economic policy
 Date Published: nan

 Important legal notice|32003R2323Council Regulation (EC) No 2323/2003 of 17 December 2003 setting aid rates in the seeds sector for the 2004/05 marketing year Official Journal L 345 , 31/12/2003 P. 0021 - 0023Council Regulation (EC) No 2323/2003of 17 December 2003setting aid rates in the seeds sector for the 2004/05 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the regions,Whereas:(1) Article 3 of Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(3) has been abolished with effect from the 2005/06 marketing year by Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers(4). Accordingly, by way of derogation from Article 3(1) of Regulation (EEC) No 2358/71, any production aid for seeds should be set solely for the 2004/05 marketing year.(2) Since the situation on the European Union market and its probable development are not such as to ensure producers a fair income, production aid should be granted for the marketing year in question.(3) Article 3(2) of Regulation (EEC) No 2358/71 requires the aid rates to reflect, on the one hand, the need to ensure a balance between the volume of production required in the Community and the amount that can be marketed and, on the other hand, prices for these products on third-country markets.(4) Application of those criteria gives the aid rates for the 2004/05 marketing year set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 3(1) of Regulation (EEC) No 2358/71, aid rates in the seeds sector for the 2004/05 marketing year shall be as specified in the Annex hereto.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion of 16 December 2003 (not yet published in the Official Journal).(2) Opinion of 1 December 2003 (not yet published in the Official Journal).(3) OJ L 246, 5.11.1971, p. 1. Regulation as last amended by Regulation (EC) No 154/2002 (OJ L 25, 29.1.2002, p. 18).(4) OJ L 270, 21.10.2003, p. 1.ANNEX2004/05 MARKETING YEARAid rates applicable in the Community>TABLE>